                           Case 1:20-cv-03813 Document 3 Filed 05/15/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Southern District of New York


    BROADWAY 104, LLC d/b/a CAFE DU SOLEIL,                          )
    individually and on behalf of all others similarly               )
                       situated,                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:20-cv-03813
                                                                     )
 AXA FINANCIAL, INC.; XL INSURANCE AMERICA,                          )
                     INC.,                                           )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) AXA FINANCIAL, INC.
                                           c/o Corporation Service Company
                                           251 Little Falls Drive
                                           Wilmington, DE 19808




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Tina Wolfson
                                           AHDOOT & WOLFSON, PC
                                           10728 Lindbrook Drive
                                           Los Angeles, CA 90024
                                           T: (310) 474-9111; F: (310) 474-8585
                                           E: twolfson@ahdootwolfson.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
Case 1:20-cv-03813 Document 3 Filed 05/15/20 Page 2 of 2
